                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 1 of 12




                                                    1 H1 LAW GROUP
                                                      ERIC D. HONE
                                                    2 Nevada Bar No. 8499
                                                      eric@h1lawgroup.com
                                                    3 JAMIE L. ZIMMERMAN
                                                      Nevada Bar No. 11749
                                                    4 jamie@h1lawgroup.com
                                                      701 N. Green Valley Parkway, Suite 200
                                                    5 Henderson NV 89074
                                                      Phone 702-608-3720
                                                    6 Fax    702-608-3759

                                                    7 Attorneys for Defendants

                                                    8
                                                                                    UNITED STATES DISTRICT COURT
                                                    9
                                                                                           DISTRICT OF NEVADA
                                                   10
                                                      INTERNATIONAL MARKETS LIVE, INC., a                   CASE NO. 2:18-cv-01591-APG-PAL
          701 N. Green Valley Parkway, Suite 200




                                                   11 New York corporation dba iMarketslive,
                Henderson, Nevada 89074




                                                   12                                Plaintiff,             DEFENDANTS’ REPLY IN SUPPORT OF
                                                              v.                                            COUNTERMOTION TO DISMISS
H1 LAW GROUP




                                                   13                                                       PLAINTIFF’S AMENDED COMPLAINT
                                                      BLUE CAPITAL FX, LLC, an Arizona limited              [ECF NO. 17]
                                                   14 liability case; KEN IBIZUGBE, an individual;
                                                      HEATHER LOPEZ, an individual; NATE
                                                   15 BARNES, an individual,

                                                   16                                Defendants.

                                                   17

                                                   18         Defendants Blue Capital FX, LLC, Ken Ibizugbe, Heather Lopez, and Nate Barnes

                                                   19 (collectively, the “Blue Capital Group”), by and through the undersigned counsel, hereby submit

                                                   20 this reply in support of their countermotion to dismiss Plaintiff International Markets Live, Inc.’s

                                                   21 (“IML”) amended complaint pursuant to Rules 12(b)(2), 12(b)(3), and 12(b)(6) of the Federal

                                                   22 Rules of Civil Procedure [ECF No. 17].

                                                   23         Blue Capital Group’s reply brief is based upon the following Memorandum of Points and

                                                   24 Authorities and supporting exhibits, including the declaration of Jamie L. Zimmerman, attached

                                                   25 hereto as Exhibit 1; the papers and pleadings on file herein; and any argument of counsel that

                                                   26 may be permitted at the hearing of this matter set for October 24, 2018.

                                                   27 / / /

                                                   28 / / /


                                                                                                        1
                                                                Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 2 of 12




                                                    1                          MEMORANDUM OF POINTS AND AUTHORITIES

                                                    2 I.        INTRODUCTION

                                                    3           IML’s Opposition to the Blue Capital Group’s Countermotion to Dismiss 1 only further

                                                    4 demonstrates the futility of this action and of the appropriateness of attorneys’ fees sanctions to

                                                    5 redress IML’s improper conduct.

                                                    6           First, IML has failed to put forth any basis upon which the Court could ever exercise

                                                    7 personal jurisdiction over the Blue Capital Group. IML conceded that the Blue Capital Group

                                                    8 was not subject to general jurisdiction and it failed to carry its burden to establish specific

                                                    9 personal jurisdiction. Indeed, the testimony of the individual defendants submitted with the
                                                   10 countermotion to dismiss remains unrefuted. The few alleged “facts” that IML contends supports
          701 N. Green Valley Parkway, Suite 200




                                                   11 jurisdiction are nothing more than false, unsubstantiated allegations that, even if taken as true,
                Henderson, Nevada 89074




                                                   12 bear no connection to Nevada to support jurisdiction.
H1 LAW GROUP




                                                   13           Second, given that the Court lacks personal jurisdiction over the Blue Capital Group,

                                                   14 none of the defendants reside in Nevada, and none of the complained of conduct occurred in

                                                   15 Nevada, IML has failed to establish that venue is appropriate in this District. Indeed, with none

                                                   16 of the parties located in Nevada, it is not simply the incorrect venue, but an incredibly

                                                   17 inconvenient one.

                                                   18           Moreover, despite an unambiguous provision in its own contract mandating that all

                                                   19 disputes be resolved through binding arbitration in New York, IML has asserted its contractual

                                                   20 claims in Nevada federal court, even though none of the defendants reside in Nevada and none of

                                                   21 the alleged wrongful conduct occurred here. What is worse, IML has failed to even respond to

                                                   22 the Blue Capital Group’s central argument that the case should be dismissed as a result of this

                                                   23 mandatory arbitration provision. This alone requires dismissal of suit and attorneys’ fees

                                                   24 sanctions.

                                                   25

                                                   26   1
                                                         IML’s filing was styled as a “Reply to Motion for Preliminary Injunction and Opposition to Countermotion to Dismiss
                                                        Plaintiff’s Amended Complaint.” (See ECF No. 24.) However, the Court made clear at the September 27, 2018
                                                   27   hearing, that it would first decide the jurisdictional arguments contained in the Blue Capital Group’s Countermotion
                                                        to Dismiss before entertaining IML’s request for a preliminary injunction. (See ECF No. 21.) Accordingly, this Reply
                                                   28   will be limited to the issues set forth in the Blue Capital Group’s Countermotion to Dismiss, ECF No. 17, at 21-30.



                                                                                                                 2
                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 3 of 12




                                                    1         Finally, a review of this District’s docket reveals that IML has engaged in a campaign of

                                                    2 filing lawsuits in Nevada against non-resident defendants with little or no contacts to this state, a

                                                    3 pattern and practice that reveals IML’s gamesmanship and further supports an award of fees.

                                                    4         Therefore, for the reasons stated herein, the Blue Capital Group respectfully requests that

                                                    5 this Court:

                                                    6         i.      grant the Blue Capital Group’s countermotion to dismiss IML’s amended

                                                    7                 complaint for failure to state a claim, lack of personal jurisdiction, and improper

                                                    8                 venue pursuant to FRCP 12(b)(6), (b)(2), and (b)(3), respectively; and

                                                    9         ii.     award the Blue Capital Group their reasonable attorneys’ fees incurred herein, the

                                                   10                 description and amount of which the Blue Capital Group will prove up in a
          701 N. Green Valley Parkway, Suite 200




                                                   11                 supplemental filing consistent with Local Rule 54-14.
                Henderson, Nevada 89074




                                                   12
                                                        II.   LEGAL ARGUMENT
H1 LAW GROUP




                                                   13
                                                              A.      IML’s Amended Complaint Is Subject to Dismissal Pursuant to Federal
                                                   14                 Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6)

                                                   15         IML’s Amended Complaint must be dismissed because the Court lacks personal

                                                   16 jurisdiction over the Blue Capital Group, venue is not proper, and IML’s claims are subject to

                                                   17 mandatory arbitration.

                                                   18
                                                                      1. IML’s Amended Complaint Should Be Dismissed for Lack of Personal
                                                   19                    Jurisdiction Pursuant to FRCP 12(b)(2)

                                                   20                          a.     IML Concedes That General Personal Jurisdiction Does Not
                                                                                      Apply in This Case
                                                   21

                                                   22         Quite the departure from its other untenable positions, IML does take one sensible (and

                                                   23 legally correct) position in its opposition papers—acknowledging that this Court does not have

                                                   24 general jurisdiction over the Blue Capital Group. (See Opposition, ECF No. 24 at 10:14-15.)

                                                   25                          b.     IML Failed to Carry Its Burden to Prove That This Court Can
                                                                                      Exercise Specific Personal Jurisdiction over the Blue Capital
                                                   26                                 Group

                                                   27         The parties agree that the burden of proof falls to IML, as the plaintiff, to establish that

                                                   28 jurisdiction is proper over the Blue Capital Group. (ECF No. 17 at 24:2-10; ECF No. 24 at


                                                                                                         3
                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 4 of 12




                                                    1 10:21-23.) IML’s recognition of this point is critical because it has come nowhere near close to

                                                    2 satisfying its burden of proof. Importantly, a plaintiff cannot simply rely upon “bare allegations”

                                                    3 to survive a motion to dismiss for lack of personal jurisdiction; rather, the plaintiff must make “a

                                                    4 prima facie showing of jurisdictional facts.” See Ranza v. Nike, Inc.¸793 F.3d 1059, 1068 (9th

                                                    5 Cir. 2015); see also Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008).

                                                    6         To be clear, while IML may cite to ten exhibits in its opposition papers, these exhibits in

                                                    7 no way substantiate the bold assertions of fact regarding jurisdiction in IML’s briefing. Thus,

                                                    8 these purported “facts” remain nothing more than false, unsubstantiated allegations—a far cry

                                                    9 from IML’s burden of proof to establish personal jurisdiction.
                                                   10         And more importantly, as detailed in the chart below, IML has failed to prove the
          701 N. Green Valley Parkway, Suite 200




                                                   11 requisite connection to Nevada to support its jurisdictional allegations:
                Henderson, Nevada 89074




                                                   12              IML’s Purported “Fact”                      Lack of Connection to Nevada
                                                          “Defendants intentionally and specifically     IML does not allege any connection to
H1 LAW GROUP




                                                   13     targeted IML’s reps and IBO’s.” (ECF No.       Nevada.
                                                          24 at 13:10, 14:7-8.)
                                                   14
                                                          “Defendants have duplicitously lead [sic]      IML has notably failed to offer any evidence
                                                   15     away hundreds of Plaintiff’s reps a portion    concerning the ambiguous “portion” of
                                                          of which were Nevada reps.” (Id. at 13:13-     “Nevada reps” it claims have allegedly left
                                                   16     14.)                                           IML to join Blue Capital.

                                                   17     “Defendants have duplicitously lead [sic]      IML does not identify even a single Nevada
                                                          away over 1,000 of Plaintiff’s reps a          customer impacted, let alone hundreds or
                                                   18     portion of which were Nevada reps.” (Id.       thousands to support this serious allegation.
                                                          at 14:13-15.)                                  Thus, IML’s contention is wholly
                                                   19                                                    unsubstantiated and cannot support an exercise
                                                                                                         of jurisdiction in Nevada.
                                                   20
                                                                                                         Tellingly, all three declarations IML
                                                   21                                                    submitted—those of Jason Brown (Ex. 1),
                                                                                                         Alysha Bush (Ex. 2), and Jaime Talavera (Ex.
                                                   22                                                    3)—are devoid of any actual testimony related
                                                                                                         to conduct or customers in Nevada.
                                                   23     “Defendants came to a convention in            These allegations are completely
                                                          Nevada wherein Defendants intentionally        unsubstantiated.
                                                   24     made false representations to Nevada reps
                                                          in attempts to poach said reps.” (Id. at       As an initial matter, IML has offered no
                                                   25     13:14-16.)                                     evidence that Nate Barnes, Heather Lopez or
                                                                                                         any person on behalf of Blue Capital attended
                                                   26                                                    any convention in Nevada. Their declarations
                                                                                                         to the effect that they have not traveled to
                                                   27                                                    Nevada during the relevant time period remain
                                                                                                         uncontroverted.
                                                   28


                                                                                                        4
                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 5 of 12




                                                    1              IML’s Purported “Fact”                        Lack of Connection to Nevada
                                                          “Defendant Ibizugbe came to a convention       With respect to Ken Ibizugbe, he testified in
                                                    2     in Nevada wherein he promoted himself          his declaration: “With the exception of
                                                          and intentionally made false                   attending a single conference in Nevada in
                                                    3     representations to Nevada reps in attempts     March of this year, I did not travel to Nevada
                                                          to poach said reps.” (Id. at 14:8-10.)         or otherwise conduct any business in Nevada
                                                    4                                                    during the relevant time period.” (ECF No.
                                                          “In appearing at a convention in Nevada, it    16-2 at ¶ 34.)
                                                    5     is obvious that by make [sic] false
                                                          statements designed to seduce Plaintiff’s      IML’s reliance on Exhibit 10 does not rebut
                                                    6     Nevada rep/IBO’s to join Blue Capital.         Mr. Ibizugbe’s testimony. First, Exhibit 10 is
                                                          [sic] Defendants either knew or should         not authenticated and, therefore, is
                                                    7     have known that such attempts to win over      inadmissible.
                                                          said reps would result in harm to Plaintiff
                                                    8     located in Nevada.” (Id. at 14:19-23.)         The first two pages of Exhibit 10, purportedly
                                                                                                         containing Facebook posts and photographs of
                                                    9                                                    Mr. Ibizugbe in Las Vegas promoting an IML
                                                                                                         conference, are consistent with Mr. Ibizugbe’s
                                                   10                                                    testimony and in no way evidence him making
                                                                                                         “false representations” to Nevada customers or
          701 N. Green Valley Parkway, Suite 200




                                                   11                                                    “attempt[ing] to poach” or “seduce” Nevada
                                                                                                         customers into leaving IML to join Blue
                Henderson, Nevada 89074




                                                   12                                                    Capital.
H1 LAW GROUP




                                                   13                                                    As for the last two pages of Exhibit 10, it is
                                                                                                         unclear (i) who sent and received these
                                                   14                                                    unauthenticated text messages, and (i) when
                                                                                                         these messages were purportedly sent.
                                                   15                                                    Without this necessary information, these text
                                                                                                         messages are devoid of any evidentiary value.
                                                   16                                                    In any event, these text messages do not
                                                                                                         purport to evidence any solicitation of IML
                                                   17                                                    customers.
                                                   18     “Defendants, though their web presence         Again, IML has failed to identify even a single
                                                          and telegram application, have                 Nevada customer impacted.
                                                   19     intentionally targeted and solicited
                                                          Plaintiff’s reps/IBO’s located in Nevada.”
                                                   20     (Id. at 13:17-19; 14:14-16.)

                                                   21         In sum, IML has failed to offer even a single shred of evidence of forum-related activity in

                                                   22 Nevada.    As such, the testimony of the individual defendants remains unrefuted—with the

                                                   23 exception of a single defendant attending a single conference in Nevada, all activities occurred in

                                                   24 Arizona. Jurisdiction simply cannot lie on such hollow ground.

                                                   25
                                                                      2. IML’s Amended Complaint Should Be Dismissed for Improper Venue
                                                   26                    Pursuant to FRCP 12(b)(3)

                                                   27         Should this matter exist at all in any federal court, Nevada is not the correct venue for any

                                                   28 such action.


                                                                                                        5
                                                                Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 6 of 12




                                                    1            IML argues that it has made a satisfactory showing of personal jurisdiction over the Blue

                                                    2 Capital Group, and therefore, venue is appropriate here. (ECF No. 24, at 15: “As set forth above,

                                                    3 personal jurisdiction is justified against Defendants and thus the Nevada federal district court has

                                                    4 [sic] can assert jurisdiction over Defendants and thus venue is proper for the claims.”). However,

                                                    5 as set forth above, IML has failed to establish the Court’s personal jurisdiction over any of the

                                                    6 defendants, and accordingly, venue in this District cannot be maintained.

                                                    7            The single additional fact that IML proffers to support its choice of venue is that “[t]he

                                                    8 CEO of IML is a resident of Las Vegas, and he runs much of IML’s operations from the state of

                                                    9 Nevada.” (ECF No. 24, at 15.) Of course, IML fails to set forth the identity of its CEO (who is
                                                   10 not a party to this suit) and fails to explain how or why this fact should somehow outweigh that
          701 N. Green Valley Parkway, Suite 200




                                                   11 the Court lacks personal jurisdiction over the Blue Capital Group, none of the defendants reside
                Henderson, Nevada 89074




                                                   12 here, and none of the complained conduct occurred in Nevada. What is more, IML’s assertion
H1 LAW GROUP




                                                   13 that many of its business operations are conducted in Nevada is highly problematic given that

                                                   14 IML is not even registered to do business in Nevada. 2

                                                   15            In sum, IML has failed to establish that venue is appropriate here and the Court should

                                                   16 therefore dismiss IML’s claims.

                                                   17
                                                                     3. IML’s Amended Complaint Fails to State a Claim Because IML’s Claims Are
                                                   18                   Subject to Mandatory Arbitration under the Federal Arbitration Act

                                                   19            IML failed to address or even respond to the unambiguous provision in its own Policies

                                                   20 and Procedures Requiring Mandatory Arbitration for All disputes.

                                                   21            The first ground upon which the Blue Capital Group sought dismissal of IML’s Amended

                                                   22 Complaint is that IML’s own “Policies and Procedures” (the same contract under which IML has

                                                   23

                                                   24   2
                                                         See Nevada Secretary of State Business Entity Lookup for International Markets Live, Inc., attached as Exhibit 1-A.
                                                        Pursuant to NRS § 80.055(2), a corporation that fails to register as a foreign corporation with the Nevada Secretary of
                                                   25   State “may not commence or maintain any action or proceeding in any court of this State.” NRS § 80.055(2). “A
                                                        court must stay an unqualified foreign corporation’s action until the foreign corporation qualifies.” Bermuda Road
                                                   26   Properties, LLC v. Ecological Steel Systems, Inc., Case No. 2:12-cv-1579-RCJ-VCF, 2013 WL 1338307, *7 (D. Nev.
                                                        Apr. 1, 2013) (citing Mgmt., Ltd. v. Ticor Title Ins. Co., 38 P.3d 872, 876 (Nev. 2002)). Thus, IML’s failure to register
                                                   27   as a foreign corporation with Nevada’s Secretary of State is arguably fatal to its suit as well. See Bermuda Road
                                                        Properties, LLC., 2013 WL 1338307, at *7 (D. Nev. Apr. 1, 2013).
                                                   28


                                                                                                                   6
                                                                  Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 7 of 12




                                                    1 asserted its claims in this action), 3 contains a binding arbitration provision requiring that all

                                                    2 disputes between IML and its customers be “exclusively resolved pursuant to binding arbitration

                                                    3 under the Commercial Rules of the American Arbitration Association with arbitration to occur at

                                                    4 New York NY United States.” (ECF No. 17, at 23) (quoting ECF No. 7-2, IML Policies and

                                                    5 Procedures, at Section 11.11).

                                                    6              Despite the Blue Capital Group asserting mandatory arbitration as grounds for dismissal,

                                                    7 IML utterly failed to acknowledge this argument, or in any way respond to it. Pursuant to this

                                                    8 Court’s local rules, a party’s failure to acknowledge or address a legal argument in response to a

                                                    9 motion constitutes a concession to the granting of the motion. Springer v. U.S. Bank Nat’l
                                                   10 Assoc., No. 215CV02471-APG (PAL), 2016 WL 5661929, at *2 (D. Nev. Sept. 29, 2016)
          701 N. Green Valley Parkway, Suite 200




                                                   11 (“Under Local Rule 7-2(d), a party’s failure to respond serves as consent to granting the
                Henderson, Nevada 89074




                                                   12 motion.”). 4
H1 LAW GROUP




                                                   13              Undoubtedly, IML is aware of the forum selection clause in its own contract, 5 and filed

                                                   14 this lawsuit in direct contravention of its own Policies and Procedures simply to harass and

                                                   15 attempt to intimidate the Blue Capital Group into ceasing their legitimate business operations.

                                                   16 IML’s failure to even address the mandatory arbitration provision is hardly surprising given its

                                                   17 litigation tactics in this lawsuit, and in other lawsuits recently filed in this District.

                                                   18              In fact, it appears that IML has a pattern and practice of ignoring its own mandatory

                                                   19 arbitration provision and has recently filed multiple lawsuits in Nevada, despite the fact that IML

                                                   20 is not even registered to do business in this state. IML has filed four separate actions in this

                                                   21 District in 2018 alone. Each of these actions appears to have been filed without basis or

                                                   22 jurisdiction. For example, IML recently filed suit in Nevada against a wheelchair-bound

                                                   23 dissatisfied IML customer from Florida for posting his negative opinions regarding IML on

                                                   24
                                                        3
                                                            See ECF No. 6, Plaintiff’s First Am. Compl. at ¶¶ 12-14; 19-20; 31-36.
                                                   25   4
                                                          Specifically, Local Rule 7-2(d) provides, in part: “The failure of an opposing party to file points and authorities in
                                                        response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent
                                                   26   to the granting of the motion.”
                                                   27   5
                                                          Indeed, it appears that the Policies and Procedures that IML contends the individual defendants breached, and which
                                                        contains a mandatory arbitration provision, remain the current version on IML’s website.
                                                   28   http://www.myimarketslive.co/en-US-38605/ (last visited Oct. 16, 2018), attached as Exhibit 1-B.



                                                                                                                   7
                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 8 of 12




                                                    1 Facebook, even though IML was unable to identify any contacts the customer had with Nevada.

                                                    2 (See International Markets Live, Inc. v. Halterman, et al., Case No. 2:18-cv-00187-JAD-GWF,

                                                    3 ECF No. 26 at 1-2 (D. Nev. June 28, 2018)). IML has sued more than ten critics and dissatisfied

                                                    4 customers in the District of Nevada despite none of the defendants being residents of Nevada.

                                                    5 (See Case No. 2:18-cv-00187-JAD-GWF, filed May 24, 2018 by IML against Scott Carney (a

                                                    6 Florida resident) and Ethan Vanderbuilt (a California resident); Case No. 2:18-cv-01597-JCM-

                                                    7 GWF, filed August 24, 2018 by IML against Christian Baptiste (a New Jersey resident); Case

                                                    8 No. 2:18-cv-01112-KJD-PAL filed June 22, 2018 by IML against Joel Santiago (a Wisconsin

                                                    9 resident), Joe Otis (a Georgia resident), Muhammad Zidan and Mack Mills (Florida residents),
                                                   10 Gregory Perdriel (a Florida resident), Carlos Santiago (a Florida resident), and Robbie Issa (a
          701 N. Green Valley Parkway, Suite 200




                                                   11 New York resident)).
                Henderson, Nevada 89074




                                                   12          Although the Court has the discretion to stay or dismiss the case on the basis that all the
H1 LAW GROUP




                                                   13 claims are arbitrable, courts within the Ninth Circuit acknowledge that dismissal of the action

                                                   14 may be preferable where all asserted claims are subject to arbitration. Molina v. Scandinavian

                                                   15 Designs, Inc., No. 13-CV-04256 NC, 2014 WL 1615177, at *11 (N.D. Cal. Apr. 21, 2014);

                                                   16 Anderson Plant, LLC v. Batzer Const., Inc., No. 13–CV–02109, 2014 WL 800293, at *5 (E.D.

                                                   17 Cal. Feb. 27, 2014) (“No efficiencies would be achieved if this case were to remain on the docket

                                                   18 . . . . [and] even if the parties seek confirmation of the award, [a]ny post-arbitration remedies
                                                   19 sought by the parties will not entail renewed consideration and adjudication of the merits of the

                                                   20 controversy . . . .”) (internal quotation marks omitted); see also DeMartini v. Johns, No. 12-cv-

                                                   21 03929 JCS, 2012 WL 4808448, at *6 (N.D. Cal. Oct. 9, 2012) (dismissing case where all claims

                                                   22 were subject to arbitration); Lewis v. UBS Fin. Servs. Inc., 818 F. Supp. 2d 1161, 1169 (N.D. Cal.

                                                   23 2011) (same).

                                                   24          IML has failed to demonstrate (or even suggest) how any of its claims could be excluded

                                                   25 from mandatory arbitration and accordingly, the Court should dismiss IML’s Amended

                                                   26 Complaint in its entirety.

                                                   27 / / /

                                                   28 / / /


                                                                                                         8
                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 9 of 12




                                                    1
                                                               B.      The Blue Capital Group Is Entitled to Their Attorneys’ Fees for Having to
                                                    2                  Litigate This Frivolously-Filed Action

                                                    3          IML likewise failed to respond to the Blue Capital Group’s request for attorneys’ fees,

                                                    4 implicitly acknowledging its wrongful conduct.

                                                    5          An award of attorneys’ fees is warranted under the federal common law standard as well as

                                                    6 under NRS § 18.010, and therefore, it does not matter whether any sanction in this case is deemed

                                                    7 “procedural” or “substantive.” See In re Larry’s Apartment, LLC, 249 F.3d 832, 837-38 (9th Cir.

                                                    8 2001) (explaining that attorney fee sanctions issued by federal courts sitting in diversity are

                                                    9 governed by state law where the sanctions pertain to the substance of the case, and are governed
                                                   10 by federal common law where the sanctions address misconduct in the litigation itself). The Blue
          701 N. Green Valley Parkway, Suite 200




                                                   11 Capital Group is entitled to their attorneys’ fees under either standard because IML has refused to
                Henderson, Nevada 89074




                                                   12 submit to arbitration without justification and in bad faith.
H1 LAW GROUP




                                                   13
                                                                       1. IML Has Refused to Submit This Dispute to Arbitration without
                                                   14                     Justification and in Bad Faith

                                                   15          Federal courts hold that “an award of fees is appropriate when a party frivolously or in

                                                   16 bad faith refuses to submit a dispute to arbitration . . . .” United Food & Commercial Workers

                                                   17 Union, Locals 197 v. Alpha Beta Co., 736 F.2d 1371, 1383 (9th Cir. 1984). In fact, because of

                                                   18 “federal policy favoring arbitration,” the Ninth Circuit has applied “a less demanding—‘without
                                                   19 justification’—standard in cases involving refusals to arbitrate.” Fed’n of Agents & Int’l

                                                   20 Representatives v. United Food & Commercial Workers Union, Local 101, 8 F. App’x 737, 740

                                                   21 (9th Cir. 2001) (citing United Food & Commercial Workers Union v. Alpha Beta Co., 736 F.2d

                                                   22 1371, 1382-83 (9th Cir. 1984)).

                                                   23          Courts within the Ninth Circuit find awards of attorneys’ fees warranted where a party

                                                   24 asserts “defenses that indicate a bad faith intent to delay arbitration” or uses litigation as a

                                                   25 “tactic” without legal basis. See, e.g., Int’l Union of Painters Allied Trades Dist. Council Local

                                                   26 No. 15 v. Diversified Flooring Specialist, Inc., No. 206-CV-0358- RLH-PAL, 2007 WL 923936,

                                                   27 at *6 (D. Nev. Mar. 23, 2007); Road Sprinkler Fitters Local Union No. 669, U.A., AFL-CIO v.

                                                   28 Cosco Fire Prot., Inc., 363 F. Supp. 2d 1220, 1226 (C.D. Cal. 2005); see also Sandstone


                                                                                                          9
                                                               Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 10 of 12




                                                    1 Marketing, Inc. v. Precision Converters, Inc., Case No. CV-12-01176-PHX-FJM, WL 2012 WL

                                                    2 6217539, *2 (D. Ariz. Dec. 13, 2012) (awarding attorneys’ fees pursuant to Arizona statute

                                                    3 where plaintiff filed suit in contravention of mandatory arbitration and noting that an award of

                                                    4 attorneys’ fees would “discourage parties from ignoring arbitration provisions.”).

                                                    5            Courts have also held that a bad faith refusal to arbitrate can be shown, and can justify the

                                                    6 sanction of attorneys’ fees, where an arbitration provision is clear and the party refusing to

                                                    7 arbitrate fails to submit any legal arguments as to why the unambiguous arbitration provision

                                                    8 should not apply. See Int’l Longshoremen’s and Warehousemen’s Union, Local 6 v. Cutter

                                                    9 Labs., 552 F. Supp. 979, 981-82 (N.D. Cal. 1982). Indeed, the failure to submit any substantive
                                                   10 arguments as to why an arbitration provision should not apply subjects litigants to “unnecessary
          701 N. Green Valley Parkway, Suite 200




                                                   11 expense.” Id.
                Henderson, Nevada 89074




                                                   12            Here, IML has failed to even respond to the Blue Capital Group’s argument that
H1 LAW GROUP




                                                   13 mandatory arbitration prevents this suit from proceeding in this forum. Instead, IML has

                                                   14 attempted to distract the Court from this insurmountable deficiency in its filing by proffering

                                                   15 irrelevant social media conversations and images that have no bearing on the primary issues to be

                                                   16 determined by this Court, namely, the ability of the Court to issue a determination in the absence

                                                   17 of jurisdiction. IML’s failure to submit any legal arguments as to why the unambiguous

                                                   18 arbitration should not apply subjects the litigants to unnecessary expense, and wastes judicial
                                                   19 time and resources. 6

                                                   20                     2. Nevada Law Demands an Award of Attorneys’ Fees Because IML Has
                                                                             Brought and Maintained This Action without Any Justification in Fact or
                                                   21                        Law

                                                   22            Likewise, NRS § 18.010(2)(b) permits an award of attorneys’ fees when a claim “was

                                                   23 brought or maintained without reasonable ground or to harass. . . .” NRS § 18.010(2)(b)

                                                   24

                                                   25   6
                                                          Although IML might have argued that the mandatory arbitration provision contains a carve-out provision allowing it
                                                        to request injunctive relief from a judicial forum, IML failed to make this argument. Presumably, IML did not make
                                                   26   this argument out of recognition that IML’s injunctive relief request was wholly deficient, and that the Amended
                                                        Complaint requests relief far beyond injunctive remedies and requests in “excess of one million dollars” for contractual
                                                   27   and tort-based damages, among other relief sought. (See ECF No. 6, Plaintiff’s First Am. Compl. at ¶¶ 35, 43, 50, 57,
                                                        64, 71.)
                                                   28


                                                                                                                  10
                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 11 of 12




                                                    1 (emphasis added). This section is to be liberally construed to “punish . . . and deter frivolous or

                                                    2 vexatious claims.” Id. Under NRS § 18.010(2)(b), a claim is frivolous if it is not well-grounded

                                                    3 in fact or supported by existing law. Simonian v. Univ. & Cmty. Coll. Sys., 122 Nev. 187, 196,

                                                    4 128 P.3d 1057, 1063-65 (2006).

                                                    5          Thus, even if IML could have initially asserted that its failure to comply with the

                                                    6 mandatory arbitration provision in its contract was a good faith oversight, IML’s maintenance of

                                                    7 this lawsuit now, after being put on notice of the mandatory arbitration provision through the

                                                    8 instant briefing, reveals that IML is acting in bad faith and attempting to needlessly drive up

                                                    9 expenses for the Blue Capital Group.
                                                   10          IML’s failure to address the mandatory arbitration provision demonstrates that IML’s
          701 N. Green Valley Parkway, Suite 200




                                                   11 decision not to comply with this provision in its own contract, and the contract under which it has
                Henderson, Nevada 89074




                                                   12 brought suit, was not only “without justification,” but was in fact purposeful, and intended to
H1 LAW GROUP




                                                   13 force the Blue Capital Group into an inconvenient forum they never consented to (and which

                                                   14 lacks jurisdiction over them) in the hopes that IML could secure an ex parte TRO with minimal

                                                   15 opportunity for notice to the Blue Capital Group. This is further bolstered by the recent litany of

                                                   16 complaints IML has filed in Nevada against non-resident defendants who are presumably subject

                                                   17 to the same mandatory arbitration provision that appears in IML’s standard policies and

                                                   18 procedures. This is precisely the type of oppressive and underhanded litigation conduct that
                                                   19 courts have the inherent power to dissuade through attorneys’ fees awards, in addition to

                                                   20 Nevada’s statutory requirement under NRS § 18.010 that sanctions issue to redress such conduct.

                                                   21          For these reasons, the Blue Capital Group respectfully requests the Court grant their

                                                   22 request for attorneys’ fees for having to litigate this frivolously-filed action. In the event the

                                                   23 Court is amenable to a fee award, the Blue Capital Group will submit supplemental briefing

                                                   24 containing all information required under Local Rule 54-14, including a reasonable itemization

                                                   25 and description of work performed.

                                                   26 / / /

                                                   27 / / /

                                                   28 / / /


                                                                                                         11
                                                              Case 2:18-cv-03476-SMM Document 28 Filed 10/17/18 Page 12 of 12




                                                    1 III.      CONCLUSION

                                                    2           Based on the foregoing, the Blue Capital Group respectfully requests that this Court:

                                                    3           i.      grant the Blue Capital Group’s countermotion to dismiss IML’s amended

                                                    4                   complaint for failure to state a claim, lack of personal jurisdiction, and improper

                                                    5                   venue pursuant to FRCP 12(b)(6), (b)(2), and (b)(3), respectively; and

                                                    6           ii.     award the Blue Capital Group their reasonable attorneys’ fees incurred herein, the

                                                    7                   description and amount of which the Blue Capital Group will prove up in a

                                                    8                   supplemental filing consistent with Local Rule 54-14.

                                                    9           DATED this 17th day of October 2018.

                                                   10                                                     H1 LAW GROUP
          701 N. Green Valley Parkway, Suite 200




                                                   11
                Henderson, Nevada 89074




                                                   12                                                     Eric D. Hone, Nevada Bar No. 8499
                                                                                                          eric@h1lawgroup.com
H1 LAW GROUP




                                                   13                                                     Jamie L. Zimmerman, Nevada Bar No. 11749
                                                                                                          jamie@h1lawgroup.com
                                                   14                                                     701 N. Green Valley Parkway, Suite 200
                                                                                                          Henderson, NV 89074
                                                   15                                                     Attorneys for Defendants

                                                   16
                                                                                          CERTIFICATE OF SERVICE
                                                   17
                                                                The undersigned, an employee of H1 Law Group hereby certifies that service of the
                                                   18
                                                        foregoing document was served on the 17th day of October via the Court’s CM/ECF filing system
                                                   19
                                                        addressed to all parties on the e-service list.
                                                   20

                                                   21

                                                   22                                                     Bobbye Donaldson, an employee of
                                                                                                          H1 Law Group
                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28


                                                                                                            12
